Citation Nr: 1410849	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttramatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim of entitlement to service connection for PTSD.

The Veteran has expressly filed a claim of service connection for PTSD.  However, VA treatment records include a diagnosis of PTSD as well as an additional diagnosis of depressive disorder, not otherwise specified.  In view of this information, it is more appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In his April 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the local RO.  However, he subsequently withdrew his request for a Board hearing in a statement received in February 2013.  38 C.F.R. § 20.704(e) (2013).

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records dated through November 2011, which considered in the March 2012 statement of the case, and a February 2014 Informal Hearing Presentation submitted by the Veteran's representative.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

The Veteran claims that he experiences an acquired psychiatric disorder, to include PTSD, as a result of his military service, to include witnessing events in DaNang and Saigon, Vietnam, while serving aboard the USS Thomaston from October 1971 to September 1972. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American 
Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

During the pendency of the claim, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The revised regulation states that:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)); 38 C.F.R. § 3.304(f)(3) (2013).

The Veteran was provided with a VA examination in December 2009 in order to determine the nature and etiology of his acquired psychiatric disorder.  The RO instructed the VA examiner to comment on whether the Veteran's fear of hostile military or terrorist activity was adequate to support a diagnosis of PTSD.  The examiner noted that he reviewed the Veteran's claims file.  The Veteran's reported stressors included trauma during his military service in Vietnam where he was responsible for firing a weapon and witnessed the injury/death of U.S. servicemen and a post-service incident during his employment as a State Trooper when he was shot in the chest and responded with deadly force, killing the perpetrator.  The examiner stated that the link between the Veteran's reported stressors and his current condition was unclear.  The examiner further indicated that "objectively assessed response style issues precluded a conclusive diagnosis of PTSD."  The DSM-IV diagnostic impression was "No Diagnosis (Provisional)[;] R/O Mood Disorder NOS[;] R/O Posttraumatic Stress Disorder, Chronic."  As to whether PTSD was caused by or a result of an in-service event, the examiner noted that he could not resolve the issue without resort to mere speculation.  His rationale was:
	
Diagnosis, medical opinion, and rationale are based on DSM-IV guidelines, the Veteran's C-File, and the current exam.  PTSD was not diagnosed in the current exam because the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD in the context of an external incentive (i.e., disability benefits).

The Veteran's previous diagnoses of PTSD were conferred in a clinical context where different diagnostic guidelines apply, appear to have been based predominately on his subjective report of symptoms, with no objective assessment of response style conducted, and were therefore inapplicable to the current exam.  Possible diagnoses are offered as rule-outs.

The Board finds that the December 2009 VA opinion is inadequate.  The examiner stated that the Veteran was previously diagnosed with PTSD "in a clinical context where different diagnostic guidelines apply."  The Board notes that 38 C.F.R. § 4.125 requires that a PTSD diagnosis conform to DSM-IV criteria.  It does not, however, require the use of separate diagnostic guidelines depending on whether or not the Veteran is diagnosed in a clinical context.  The examiner did not provide any explanation as to why different diagnostic guidelines would apply in a VA examination.  The examiner also noted that the Veteran's previous diagnoses of PTSD were "based predominately on his subjective report of symptoms, with no objective assessment of response style conducted."  However, the VA examiner provided no indication that the tests he conducted were based on an objective, rather than subjective, assessment.  Furthermore, the Veteran's treating VA psychologist, Dr. L.L., submitted a letter dated in June 2010 stating that, in October 2006, the Veteran was diagnosed with PTSD, based on objective psychological tests.

In view of the foregoing, a new examination, conducted, if possible, by a psychologist or psychiatrist other than the December 2009 examiner, should be obtained to determine the nature and etiology of any current acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the record reflects that the Veteran seeks VA treatment for his claimed acquired psychiatric disorder from the Panama City, Florida, VA facility.  The most recent VA treatment records of record are dated in November 2011.  Therefore, on remand, updated VA records from such facility should be obtained for consideration in the Veteran's appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Panama City VA facility dated from November 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, the Veteran should be afforded an examination by a VA psychiatrist or psychologist, conducted, if possible, by a different examiner than the December 2009 VA examiner, to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis, at least in part, is the result of a the Veteran's fear of hostile military or terrorist activity during his service in the Vietnam waterways.  If a diagnosis of PTSD is not rendered, the examiner should reconcile such with the VA treatment records demonstrating such a diagnosis. 

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


